Citation Nr: 0711175	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for anxiety, agoraphobia 
and mental illness.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from September 1990 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran has since moved to GA and her claims folder is 
maintained by the Montgomery, Alabama RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran was not afforded a VA 
examination in connection with this claim.  The duty to 
assist requires VA to provide a medical examination or obtain 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  An examination or medical opinion 
is required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for 
getting an examination under the VCAA is low.  Id.

The service medical records do not show any evidence of 
treatment or diagnosis of depression or anxiety.  The veteran 
claims that she had mental health treatment within one year 
of separation from service.  The RO attempted to obtain 
records of such treatment and was notified that the records 
are no longer available and have been destroyed.  Thereafter, 
the veteran attempted to obtain the records.  In a June 2005 
response to the veteran's inquiry, the social worker stated 
that she remembers meeting with the veteran in 1996 or 1997 
but that the treatment records from that period have been 
destroyed.  Because there is evidence that the veteran 
received mental health treatment within a year of separation 
from service, the Board finds that a VA examination is 
necessary to determine whether her depression and anxiety may 
be associated with service.  

In addition, the veteran has identified relevant medical 
records which have not yet been obtained.  The veteran 
asserts that she received counseling at County of San Diego 
Health and Human Services (SDHHS) in 1996 while on active 
duty service.  The record reflects that the Reno RO requested 
records from SDHHS in November 2002.  In November 2002, SDHHS 
sent the RO a letter in which it informed the RO that the 
records could not be released without a court order.  SDHHS 
also provided the necessary forms for the petition and 
guidelines for completing the forms.  In December 2002, the 
RO sent the veteran a letter enclosing the response from 
SDHHS.  The RO advised the veteran to complete the 
application for a court order and send it directly to SDHHS.  
The veteran has since submitted several statements regarding 
the claimed treatment at SDHHS, but there are no SDHHS 
counseling records on file.  Because these records may 
provide relevant information regarding treatment for the 
claimed conditions during service, the Board finds that the 
veteran should again be advised of the procedure for 
obtaining the records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
for review, and the examiner should 
indicate that such a review was conducted.

2.  The examiner is asked to diagnose any 
anxiety, agoraphobia or other mental 
illness.  The examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has anxiety, agoraphobia or 
mental illness that is related to her 
active duty service.  

3. Send the veteran a letter informing her 
that the records from San Diego Health and 
Human Services may only be obtained with a 
court order.  The RO should attach the 
response from the November 2002 letter 
from SDHHS, including the instructions for 
completing the petition for a court order.  
The veteran should be informed that, if a 
response is not received within 60 days, 
her claim will be considered based upon 
the evidence of record.   

4.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

